Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 5, 2004, convicting defendant upon his plea of guilty of the crime of attempted burglary in the first degree.
Defendant pleaded guilty to attempted burglary in the first degree in satisfaction of a multicount indictment. He was thereafter sentenced as a second felony offender to the minimum sentence authorized by law, five years in prison, to be followed by five years of postrelease supervision. He now appeals.
Counsel for defendant seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and appellate counsel’s brief, we agree. Accordingly, the judgment is affirmed and the application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ, Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.